Citation Nr: 1825437	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected hypertension.

2. Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Air Force from October 1967 to December 1981 and from December 1981 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, inter alia, denied service connection for OSA and granted service connection for PTSD rated as 10 percent disabling from March 30, 2011.  The Veteran timely appealed the initial rating assigned for PTSD as well as the denial of service connection.

In October 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in November 2014, he withdrew his request.

In October 2014, the RO awarded a rating of 30 percent for service-connected PTSD effective March 30, 2011.  The Veteran did not indicate satisfaction with the grant of this rating, and the issue therefore remains on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Veteran has alleged an inability to retain employment due, in part, to his service-connected PTSD.  See, e.g., the VA Form 21-8940 dated November 2017.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Thus, the issue of entitlement to a TDIU is now properly before the Board. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's OSA is related to active military service.

2.  From March 30, 2011, the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with reduced reliability and productivity, but do not approximate occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for OSA are met.  38 U.S.C. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

2.  From March 30, 2011, the criteria for an initial rating of 50 percent, but not higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.  VA has amended 38 C.F.R. § 3.310 to reflect that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b). 

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a current OSA that is a result of his military service or secondary to his service-connected hypertension.

Service treatment records (STRs) include a separation report of medical examination indicating normal clinical evaluation; and no complaints, treatments, or diagnosis of OSA during service.  

In February 2011, private treatment records document a sleep study, which indicated OSA that appeared to be controlled with the use of a continuous positive airway pressure (CPAP) machine.  

An April 2013 VA examination report reflects OSA diagnosed in February 2011 and the Veteran's statements alleging OSA was secondary to his service-connected hypertension.  The VA examiner explained that OSA was caused by obstruction of the upper airway and was characterized by repetitive pauses in breathing during sleep despite the effort to breathe, usually associated with a reduction in blood oxygen saturation.  The examiner opined that, based on the available evidence, medical literature did not support that hypertension caused OSA and therefore the Veteran's OSA was less likely than not related to his service-connected hypertension.  

A September 2014 VA examination report reflects that OSA was a condition caused by blockage of the airway usually when the soft tissues in the back of the throat relaxed or collapsed during sleep.  The examiner explained that coronary artery disease (CAD) had no etiological connection or relationship to OSA, but that in cases of central sleep apnea, atrial fibrillation and congestive heart failure (heart conditions) were considered risks factors.  Nevertheless, the examiner noted that the Veteran's polysomnogram clearly documented OSA.  As such, the examiner opined that it was less likely than not that the Veteran's current condition of OSA was caused by or related to his service-connected CAD.  The examiner stated that his opinion was based on the in-person examination, review of STRs, and medical textbooks literature. 

In June 2015, the Veteran submitted statements from his friends J.R. and D.P, both of whom knew the Veteran during his periods of service.  J.R. reported that he lived near the Veteran for almost five years starting in the early 1990s and had many opportunities to travel with the Veteran and share a hotel room.  He stated that the Veteran had trouble with snoring, and that they used "any method" to "drown him out so [they] could sleep."  D.P. stated that he lived with the Veteran while in the Air Force between 1982 and 1984 and that he recalled hearing the Veteran snoring on a regular basis even with his bedroom door shut. 

In an undated statement, Dr. C.S. opined that the Veteran's sleep apnea was chronic and "probably began while he was in active duty."  Likewise, in an April 2015 statement, Dr. W.J.H. noted that the Veteran had hypertension and OSA, that the Veteran's hypertension dated back to active service, and that the Veteran had very loud snoring during service as well.

Given the evidence of record, the Board finds that the evidence is in relative equipoise and that service connection for OSA is warranted.  While the April 2013 and September 2014 VA examiners opined that the Veteran's OSA was not secondary to his service-connected hypertension and CAD, they did not opine whether it was incurred during service.  The examiners did not address the lay statements that the Veteran snored loudly during service or the medical statements from Dr. C.S. that the Veteran's OSA was chronic and probably started during service.  The Board notes that the symptoms during service are the same as the ones the Veteran and his friends described experiencing during service prior to his OSA diagnosis and use of CPAP device.  

The above reflects that the evidence before the Board as to the issue of whether the diagnosed OSA is related to service consists of inadequate negative VA nexus opinions and competent, credible lay testimony indicating that the Veteran has since service had symptoms that were later diagnosed as OSA.  In these circumstances, a remand for another VA opinion on this issue could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination"); Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Rather, as the evidence is at least evenly balanced as to whether the Veteran's OSA had its onset in service, the Board will resolve the reasonable doubt created by this relative equipoise in the evidence in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require

In so finding, the Board acknowledges that the grant of service connection for OSA as incurred during service renders other theories of service connection moot, to include as secondary to service-connected hypertension and CAD. 

III.  Higher Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

A July 2011 VA examination report reflects mild impairment in social functioning and no significant impairment in occupational functioning.  The Veteran reported that he got depressed when he thought about the traumatic events, and that he had difficulty with depression on and off since that time.  He explained that he tried to avoid thinking about the war, and that if he saw a movie about the war that he would start crying.  He reported that he tried to block out what happened, that he had exaggerated startle response, and difficulty with loud noises and sleep.  He stated that sometimes he woke up eight to ten times a night, but he denied having nightmares and flashbacks.  He endorsed significant avoidance behavior and anxiety.  He denied having panic attacks or any significant problems with anger, irritability, or violence.  The Veteran reported that he lived at home with his wife and one of his two adult daughters.  He stated that he was fairly social and had quite a few friends, played tennis, and was fairly busy with his full-time employment and being and associate pastor.  During his examination, he was alert and oriented to person, place, date, and time; his thought process was linear; his affect was mildly anxious; and his speech was spontaneous and free of paraphasias.  His attention and memory were generally within normal limits; and he denied current auditory or visual hallucinations, as well as current suicidal or homicidal ideation plan or intent.  

In October 2012, Dr. J.L., the Veteran's physician since 2007, reported that the Veteran had shared details of his time in Vietnam with him.  He believed that the Veteran had not been able to deal emotionally with his PTSD as he avoided any topics related to that era, still had weekly dreams of the sounds and attacks he experienced, suffered periods of panic, and was unable to comprehend or think through issues.

In October 2013, the Veteran reported that he could still hear the "sounds from the war" and he immediately started to "try to figure out how to get away."  He stated that he thought about his time in Vietnam, and that he hated and feared fireworks.  He also did not attend large functions unless he had to and avoided patriotic gatherings that stirred emotions.  He explained that he had nightmares about Vietnam, crying spells, and that in June 2013 he experienced two panic attacks in the same week.  In June 2014, the Veteran stated that his depression was tolerable but that he was tormented by thoughts about the war.  He explained that he "detested going to large gatherings, especially patriotic ones," and that when he attended he was "fighting emotions throughout the whole event."  He stated that he had three previous suicidal attempts in the late 1990s, and that he currently experienced constant depression.  He reported trouble sleeping and lying awake most of the night thinking about Vietnam; and feelings of guilt, anger, and being overwhelmed about having been a part of the war.

A September 2014 VA examination report reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that he lived with his wife of 48 years and an adult disabled daughter.  He stated that he retired in 2012, but was an associate pastor of a church and taught soldiers in basic training.  He avoided external reminders that aroused distressing memories, thoughts, or feelings about the war; he experienced persistent negative emotional state; he had markedly diminished interest or participation in significant activities; exaggerated startle response; and sleep disturbance.  He also experienced symptoms of anxiety, depressed mood, and mild memory loss.  During the examination, he was calm, cooperative, neat, verbal, and denied suicidal and homicidal ideation.

In November 2014, the Veteran stated that he experienced daily depression, fear, guilt, anxiety, and anger.  He reported that he could not sleep through the night and that he slept for two to three hours before awakening and thinking about the war.  He experienced feelings of failure, relived traumatic events, and could not get over his feeling of guilt for participating in a political and unpopular war.  

October 2017 VA treatment records reflect that the Veteran had nightmares; did not like sudden sounds or large crowds even though he was a pastor; and that he forced himself to do activities even though he was uncomfortable.  He stated that he was easily startled, that he had trouble sleeping, and that he would lie awake at night.  He reported that was suicidal twice while on active duty but denied current thoughts of suicide or homicide.  He stated he went to the gym, enjoyed running, and had a good relationship with his wife, children, and grandchildren.  He endorsed symptoms of hypervigilance, nightmares, trouble sleeping, and that he could "never feel good about himself."  The Veteran arrived on time for his appointment; he was dressed and groomed appropriately; alert and oriented to person, place, time, and situation; and had good eye contact.  His speech was normal; his mood was somewhat anxious with congruent affect; his thought processes were logical, coherent, and goal-directed; and his judgment and insight were good.  The Veteran denied hallucinations, delusions, and suicidal and homicidal ideation.

A December 2017 VA examination report reflects occupational and social impairment due to mild or transient symptoms, which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The Veteran reported that he was married for 51 years, had two children, and lived with his wife and one daughter.  He described his home and family life as generally strong and supportive, and that he was socially integrated and had satisfactory interpersonal interactions.  He also engaged in community service in hospitals and nursing homes, as well as teaching ministry at an Air Force Base.  He stated that he last worked in 2012 but that he had stayed active in his retirement.  He reported that he experienced recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams related to the traumatic events; intense or prolonged psychological distress at exposure to internal or external; avoidance of or efforts to avoid distressing memories, thoughts, or feelings; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; hypervigilance; problems with concentration; and sleep disturbance.  He also endorsed depressed mood; anxiety; disturbances of motivation and mood; and difficulty adapting to stressful circumstances, including work or a work-like setting.  During his examination, the Veteran was euthymic with an appropriate range in affect; he was alert and oriented; and there were no disturbances in speech, thought, memory, concentration, or behavior.  His insight and judgment were estimated as fair to good. 

VA treatments in December 2017 reflect continuing difficulties with sleep and feelings of guilt and shame.  The Veteran was dressed and groomed appropriately; alert and oriented to person, place, time, and situation; eye contact was good; speech was normal; and his mood was somewhat depressed with congruent affect.  His thought processes were logical, coherent, and goal-directed; his judgment and insight were good; and the Veteran denied hallucinations, delusions, and suicidal and homicidal ideation.  In January 2018, the Veteran explained that he normally "fell asleep out of total exhaustion" and would wake up, usually because of nightmares, and he would not be able to fall back to sleep.  He stated that talking about his issues had worsened his nightmares.  In February 2018, the Veteran described difficulties falling and staying asleep, feelings of shame and unworthiness, and anxiety while teaching soldiers about the impact of possibly having to kill other people.  The Veteran was on time for his appointment; dressed and groomed appropriately; and alert and oriented to person, place, time, and situation.  His eye contact was good; his speech was normal; and his mood was somewhat depressed with congruent affect.  His thought processes were logical, coherent, and goal-directed; his judgment and insight were good; and the Veteran denied hallucinations, delusions, and suicidal and homicidal ideation.

As previously noted, the Veteran has been granted an initial 30 percent disability rating from March 30, 2011.  Upon review of the evidence of record, the Board finds that an initial disability rating of 50 percent, but not higher, for PTSD is warranted for the entirety of the appeal period.  

The evidence of record shows that the Veteran experienced nightmares, flashbacks, hypervigilance, anxiety, panic attacks, and depression.  The Veteran reported that he "despised" being in large crowds and loud noises, and that he forced himself to participate in activities even when he was uncomfortable with them.  He also stated that he was constantly depressed, and felt guilt, shame, and unworthiness over his participation in Vietnam.  He explained that he was a pastor and that his PTSD was triggered whenever he had to counsel soldiers in his community, and that his nightmares had worsened since he started treatment.  In addition, the December 2017 VA examiner noted that he had difficulty adapting to stressful circumstances; and his mood was mildly anxious in July 2011, somewhat anxious in October 2017, and somewhat depressed in December 2017 and February 2018.  Further, he experienced panic attacks in June 2013, and mild memory loss in September 2014.  

Based on the evidence above, the Board finds that from March 30, 2011, the Veteran exhibited symptoms of such type, severity, and frequency as to more closely approximate a disability rating of 50 percent for his service-connected PTSD.  

The Board has also considered the Veteran's contention that his symptoms more closely approximate a rating of 70 percent.  However, for the entirety of the appeal period, he did not exhibit symptoms listed in the criteria for a 70 percent rating such as suicidal ideation; obsessive rituals; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression that interfered with routine ability to function independently; impaired impulse control; spacial disorientation; neglect of personal hygiene; or inability to establish and maintain effective relationships.  To the contrary, despite his symptoms of PTSD, the Veteran was still able to maintain a good relationship with his wife, daughters, and grandchildren; as well as have "quite a few friends."  While he retired in 2012, he kept active as an associate pastor, and by playing tennis, going to the gym, and running.  The Veteran also denied impaired impulse control and, while he stated that he had three suicide attempts in the 1990s, the evidence does not reflect any suicidal ideation from the date of the claim in March 2011 or at any time approximate thereto.  Further, the Veteran was always well-dressed and groomed; his speech was normal, clear, and goal-oriented; his thought content unremarkable; his insight and judgment adequate; and he was always oriented to time, person, and place.  

The above evidence reflects that while the symptoms and overall impairment approximated the criteria for a 50 percent rating, the Veteran did not have the required "sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio, 713 F.3d at 118.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

Entitlement to service connection for OSA is granted.

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.
REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim for a TDIU.  The Board notes that the AOJ originally denied the claim because the Veteran did not substantially complete his VA Form 21-8940.  However, considering the Board's decision herein granting an increased rating of 50 percent for PTSD, and awarding service connection for OSA, the Veteran's combined schedular rating has changed.  Thus, the Veteran should be given another opportunity to submit a VA Form 21-8940 and the claim for entitlement to a TDIU readjudicated in light of the new rating for PTSD and any new evidence.

Accordingly, the case is REMANDED for the following action:

1.  Provide a new VA Form 21-8940 to the Veteran.

2.  After completing any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


